Case 16-29636
 UNITED           Doc 32 COURT,
        STATES BANKRUPTCY Filed 02/05/20  EnteredOF
                                NORTHERN DISTRICT 02/05/20
                                                    ILLINOIS,13:53:05   Desc Main
                                                             EASTERN DIVISION
                             Document Page 1 of 1
RE: RAY A WOODS                                                            ) Case No. 16 B 29636
                                                                           )
                                                                 Debtor    ) Chapter 13
                                                                           )
                                                                           ) Judge: JACK B SCHMETTERER


                                                  NOTICE OF MOTION

RAY A WOODS                                                                        DAVID M SIEGEL
                                                                                   via Clerk's ECF noticing procedures
9746 S TORRENCE AVE
CHICAGO, IL 60617

Please take notice that on February 19, 2020 at 10:00 am my designee or I will appear before the Honorable
Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the
motion set forth below.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the person (s)
named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on February
05, 2020.
                                                                           /s/ Tom Vaughn


                                TRUSTEE'S MOTION TO OBJECT TO DISCHARGE

Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to enter an order
determining that debtor is not entitled to a discharge, stating as follows:

1.        Debtor (s) filed the above-captioned Chapter 13 case on September 16, 2016.

2.        The debtor(s) filed a previous Chapter 7 case, # 14-03766 filed on
          Feb 06, 2014, discharge having been issued on Jun 02, 2014.

3.        Pursuant to 11 U.S.C. § 1328 (f), “the court shall not grant a discharge of all debts provided for in
          the plan or disallowed under section 502, if the debtor received a discharge--
          (1) in a case filed under chapter 7,11, or 12 of this title during the 4-year period preceding the date
          of the order for relief under this chapter, or
          (2) in a case filed under chapter 13 of this title during the 2-year period preceding the date of such
          order.”



WHEREFORE Trustee prays that the Court enter an order that the debtor or debtors are not entitled to a
discharge.

                                                                          Respectfully submitted,
TOM VAUGHN
CHAPTER 13 TRUSTEE                                                        /s/ Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603
(312) 294-5900
